In harmony with the views expressed in my dissenting opinion in State v. Orr, ante, p. 452, 24 P.2d 685, to the effect that a defendant has a right to have the jury trying him correctly instructed as *Page 595 
to the law of his case, and it clearly appearing from the record in the case at bar, that Rowe, Bush and the Caseys were accomplices, then Brown had a right to have the jury trying him so instructed, and it was error for the court to refuse to do so, particularly in view of the fact, as stated by Justice Morgan, the jury may have considered that the Bush and Casey testimony corroborated Rowe, and, consequently, I concur in the dissenting opinion of Justice Morgan.